                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA




DEANNA BROUSSARD                                          CIVIL ACTION


VERSUS                                                    NO: 15-6959


JAZZ CASINO CO. LLC ET AL.                                SECTION “H”


                           ORDER AND REASONS
      Before the Court are Plaintiff’s Motions for Review of a Magistrate Judge
Decision (Docs. 135, 142). For the following reasons, the Motions are DENIED.


                                BACKGROUND
      Plaintiff asks this Court to review a ruling of the Magistrate Judge in
which she denied Plaintiff’s Motion to Strike Depositions for Motion and Trial
Use and Motion to Compel Discovery Responses. Plaintiff’s Motion to Strike
Depositions asked this Court to prevent Defendant Jazz Casino Co., LLC from
using depositions it took in this matter in light of its failure to provide Plaintiff
with a copy of such. Her Motion to Compel asked the Court to compel
Defendant to give more complete discovery responses. The Magistrate Judge




                                         1
denied both requests, and Plaintiff now appeals. This Court will consider each
motion in turn.
                                  LEGAL STANDARD
       With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 1 A magistrate judge is afforded
broad discretion in resolving non-dispositive pre-trial matters. 2                   A party
aggrieved by the magistrate judge’s ruling may appeal to the district judge
within fourteen days after service of the ruling. 3               The district judge may
reverse only upon a finding that the ruling is “clearly erroneous or contrary to
law.” 4 In order to meet this high standard, the district judge must be “left with
a definite and firm conviction that a mistake has been committed.” 5


                                   LAW & ANALYSIS
       A. Motion to Strike Depositions
       Plaintiff’s Motion to Strike Depositions for trial or motion use complains
that she did not receive a copy of the transcript of her deposition or the
deposition of an additional witness until nearly six months after they took
place. The depositions took place on February 28–29, 2018. Plaintiff received
copies of the depositions on August 22, 2018, and Defendant filed a motion for
summary judgment on September 18, 2018. Plaintiff’s opposition to that
motion was due October 16, 2018. She complains that this did not allow her
the 30 days required by Federal Rule of Civil Procedure 30 to read and sign the
transcript. The Magistrate Judge denied the motion, noting that Federal Rule
of Civil Procedure 30 requires that the court reporter notify counsel that a copy

1 28 U.S.C. § 636(b)(1)(A).
2 McCallon v. BP Am. Prod. Co., Nos. 05–0597, C/W 05–0700, 2006 WL 3246886, at *2 (E.D. La. Nov.
8, 2006).
3 FED. R. CIV. P. 72(a).
4 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).
5 Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks omitted).


                                               2
of plaintiff’s deposition was available to review and sign and that the
Defendant should not be sanctioned for any alleged failure of the court reporter
to do so.
          Plaintiff now asks this Court to review the Magistrate Judge’s ruling and
sets forth substantially the same arguments. Plaintiff continues to incorrectly
place the blame for her inability to review the deposition transcripts on
Defendant. The law clearly puts the obligation to notify counsel that the
transcript is available on the court reporter. Plaintiff has cited to no law
obligating Defendant to produce the transcripts at issue to her. Further,
Plaintiff has not shown how it was prejudiced by the delay. Indeed, she has not
pointed to any portion of the deposition that she believes needs correction. In
addition, she had a copy of the transcript of her deposition 55 days prior to the
deadline to file an opposition to Defendant’s summary judgment motion. 6
Plaintiff has also not explained why she waited nearly seven months after the
depositions were held to complain about not receiving the transcripts.
Accordingly, Plaintiff has not identified any clear error in the Magistrate
Judge’s holding, and indeed, this Court would have reached the identical
conclusion.
          B. Motion to Compel Discovery
          Plaintiff next complained that Defendant’s May 22, 2018 answers to
supplemental discovery requests propounded on April 14, 2018 were
insufficient. She filed a motion to compel Defendant to give more complete
responses on October 4, 2018. The Magistrate Judge held that because the
discovery deadline was March 20, 2018, the motion to compel was untimely. In
fact, this Court had, by separate order, extended the deadline to propound
discovery to April 15, 2018. 7 Plaintiff propounded her discovery requests prior

6   Indeed, this Court granted Plaintiff an additional week within which to file her opposition. Doc. 124.
7   Docs. 104, 107.

                                                     3
to this deadline. That said, the filing deadline for non-dispositive, pre-trial
motions was October 2, 2018. Accordingly, Plaintiff’s motion remains untimely.
      Plaintiff has given no explanation why she waited more than four
months after receiving Defendant’s allegedly insufficient discovery responses,
one month after receiving its supplemental responses, and after Defendant had
moved for summary judgment to seek to compel discovery. This Court is well
aware of Plaintiff counsel’s ongoing illness and financial troubles and has
entertained multiple continuances in this matter to accommodate. In fact, trial
in this matter has been continued nearly 16 months from its original setting.
However, this Court cannot continue to hold this matter in abeyance while
Plaintiff conducts discovery at her leisure. She has failed to comply with the
generous deadlines provided by this Court.


                               CONCLUSION
      For the foregoing reasons, the Motions are DENIED.




                              New Orleans, this 5th day of November, 2018.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      4
